Citation Nr: 0842686	
Decision Date: 12/11/08    Archive Date: 12/17/08	

DOCKET NO.  07-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease and chondrocalcinosis 
of the left knee.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1977 to 
March 1980.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted service connection for 
left knee disability with a 10 percent evaluation, and which 
granted service connection for tinnitus, but which denied 
service connection for bilateral hearing loss.  The veteran 
initially requested a Travel Board hearing in his substantive 
appeal, but later withdrew that request in writing in 
March 2008.  The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  A preponderance of the evidence on file shows that 
bilateral hearing loss was not incurred or aggravated in 
active military service.  

3.  The veteran's postoperative left knee has symptoms of 
pain on use and crepitation, but there is not significant 
limitation of motion, no instability, and no nonunion or 
malunion of bones.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The criteria for an initial evaluation in excess of 
10 percent for left knee degenerative joint disease with 
chondrocalcinosis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5014 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in July 2005, 
prior to the issuance of the rating decision now on appeal 
from January 2006.  That notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  All known available evidence has been collected 
including the service medical records, certain private 
treatment records, VA outpatient treatment records, and the 
veteran has been provided multiple VA examinations which 
included a request for opinions when necessary consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  Because the appeal in 
this case stems from an initial allowance of service 
connection, the provisions of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) with respect to specificity of notice 
regarding claims for increase are not applicable.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection - Hearing Loss

Law and Regulation:  Service connection may be established 
for disease or injury incurred or aggravated in line of 
active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system 
(interpreted as including sensorineural hearing loss), which 
are shown to have become manifest to a compensable degree 
within one year after service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing will not be considered to be a disability 
for VA purposes until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his claim for service connection 
for hearing loss at age 47 in June 2005, some 24 years after 
he was separated from service.  It is his contention 
throughout the appeal that his exposure to a loud noise 
environment during service caused his current hearing loss.  

There is a February 1977 examination for enlistment, followed 
only two months later by an April 1977 examination for 
submarine service.  Each contains an audiometric examination, 
and it may be that they reflect the results of the single 
examination at enlistment, because the reported values are 
identical.  Neither examination meets the requirements for 
recognition of hearing loss for VA disability purposes at 
38 C.F.R. § 3.385.  However, each examination shows some 
degree of preexisting hearing loss with pure tone decibel 
thresholds of 25 at 2,000 Hertz for the left ear, and at 
4,000 Hertz for the right ear.  This was essentially normal 
hearing and the veteran was accepted for enlistment.  The 
service medical records otherwise contain no complaints, 
findings, treatment or diagnosis for hearing loss or tinnitus 
at any time during the veteran's service.  The physical 
examination for separation in March 1980 unfortunately does 
not include an audiometric examination.  

Following service separation, there is a complete absence of 
any objective evidence that the veteran sought or required 
treatment or evaluation for hearing loss at any time until he 
was provided VA audiometric examination in December 2005, a 
period of over 25 years.  

At the time of the December 2005 VA audiometric examination, 
the veteran's claims folder was available for review.  
Audiometric examination revealed that the veteran met, for 
the first time, the criteria for recognition of VA hearing 
loss disability at 38 C.F.R. § 3.385, principally at 3,000 
and 4,000 Hertz bilaterally.  Speech recognition scores, 
however, were excellent at 100 percent bilaterally.  The 
veteran reported exposure to hazardous noise during service 
including ship engines and electrical generators without ear 
protection, and firing for qualification with hearing 
protection.  He reported hazardous noise exposure following 
service separation as a truck driver, and using various power 
tools without hearing protection, and using firearms, 
factory/plant noise, construction work, pipefitting and a 
chainsaw with hearing protection.  He reported that hearing 
loss was of a "gradual" onset, and that he noticed this loss 
commencing 15 to 20 years earlier.  There was no history of 
ear infections or surgery or severe head injury.  The VA 
audiologist wrote that based upon her review of the veteran's 
claims folder and current testing it was her opinion that it 
was less than likely that current hearing loss was 
attributable to noise exposure during military service.  

The veteran has reported, and the service records 
corroborate, that he served aboard submarines while on active 
duty.  The claims folder documents that after service, the 
veteran worked in construction, pipefitting, and a steel 
mill, among other places.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for bilateral hearing loss.  The only evidence from service, 
at enlistment, reveals that the veteran had a small degree of 
hearing loss at one relevant decibel threshold for each ear.  
The records are otherwise silent for any complaints, 
findings, treatment or diagnosis for hearing loss at any 
time.  It is unfortunate that no audiometric examination was 
performed at separation, but the first evidence that the 
veteran met the criteria for recognition of hearing loss 
disability for VA purposes is in December 2005, some 25 years 
after he was separated from service.  There is a complete 
absence of any objective medical or other evidence of hearing 
loss symptomatology at any time during or for well over two 
decades after the veteran was separated from service.  

Although the veteran claims that current hearing loss must be 
attributable to loud noise during service, the veteran lacks 
the requisite medical expertise to provide a competent 
clinical opinion that hearing loss disability first shown 25 
years after service is causally attributable to incidents of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The veteran points out and the record confirms that 
he served in submarines during service, and it is certainly 
clear that the US Navy has spent decades successfully 
developing submarines that operate as silently as possible 
for obvious reasons.  While VA and the Board are certainly 
willing to concede that most veterans were exposed to a 
degree of acoustic trauma during service from shooting for 
qualification during basic training, and while the veteran 
may have worked on equipment or performed other duties that 
exposed him on occasion to loud noise, he is also shown to 
have spent many post-service years in a loud noise 
environment in construction and industrial settings such as a 
steel mill.  From pure probability theory, the veteran only 
spent three years in active military service following by 
some 25 years working in and around a loud noise environment 
following service separation.  To the extent that current 
hearing loss is attributable to acoustic trauma, the 
objective evidence reveals a significantly greater exposure 
after service than during service.  

Finally, the only competent clinical opinion on file is 
against the veteran's claim.  The veteran did not submit any 
medical evidence or opinion in support of his claim.  The 
Board notes that the VA audiologist relied on the veteran's 
personal history of experiencing hearing loss some 10 to 15 
years prior to the date of examination, but more importantly, 
that examination report notes the veteran's report that 
hearing loss was of a "gradual" onset.  This is certainly 
consistent with hearing loss reaching current disability 
levels after he was separated from service.  The 25 year 
period without treatment or evaluation of hearing loss 
following service separation is evidence against a finding of 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F. 3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  

Increased Rating - Left Knee

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claim for disability compensation.  
The provisions of the Schedule represent the average 
impairment of earning capacity in civil occupations  
resulting from those disabilities, as far as can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defection 
innervation, or other pathology, or  may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reduction of the normal excursions of movement in different 
planes.  Inquiry will be directed to consideration of more or 
less movement than normal, weakened movement, 
excess fatigability, incoordination, pain, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weightbearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).  

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative  arthritis, established 
by X-ray findings will be rating on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint involved.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  

The veteran's current 10 percent evaluation has been based on 
findings of arthritis and crepitation attributable to 
incidents of service which results in pain on motion under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5014 (osteomalacia).  
There are also evaluations available for ankylosis (complete 
bony fixation), recurrent subluxation or lateral instability, 
limitation of motion, and nonunion or malunion of the tibia 
and fibula.  

Analysis:  The veteran was first provided VA examination of 
his left knee in December 2005, and this included a claims 
folder review.  He had undergone a left lateral meniscectomy 
during service in 1978.  He complained of flare-ups 
approximately four times per year.  There was no history of 
dislocation or subluxation.  Active and passive range of 
motion was 0 to 135 degrees.  There was no pain on range of 
motion, and no pain on repetitive range of motion.  There was 
no weakness, fatigue, incoordination or loss of range of 
motion on repetitive use.  There was a positive patellar 
grind.  Ligaments were stable and there were no meniscal 
signs.  There was no joint line tenderness, but there was a 
mild effusion.  There was no instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  X-ray studies showed a narrowing medially with 
degenerative changes, but there was no obvious fracture or 
dislocation.  

The veteran was seen by a private physician in April 2006, 
and the doctor reported that there was negative straight leg 
raising, tenderness over the medial joint line, no tenderness 
over the lateral joint line, painful McMurray test, negative 
pivot shift, negative Lachman, and no medial or lateral 
instability.  An MRI study was interpreted as revealing post 
lateral meniscectomy with degenerative arthritic changes in 
the lateral joint compartment.  

The veteran was again examined by VA in July 2007.  It was 
noted that he self-treated with Ben Gay and used a wrap, but 
took no medications during flare-ups or at any other time, 
and used no cane, crutch or brace.  Examination revealed no 
deformity, giving way, instability, and no dislocation or 
subluxation.  There was no effusion and mild weekly flare-
ups.  Active and passive range of motion  was now 0 to 100 
degrees, but it was specifically noted that there was no 
additional limitation on repetitive use.  There was no joint 
ankylosis and arthritis was characterized as mild.  There was 
crepitation but no patellar abnormality and no locking was 
noted.  An MRI study was interpreted as revealing grade 3 to 
4 chondromalacia with several subchondral cysts and a 
probable intrasubstance tear of the posterior horn of the 
medial meniscus.  X-ray studies again showed degenerate 
changes with joint space narrowing, chondrocalcinosis and 
marginal osteophytes.  

The Board finds that a preponderance of the evidence on file 
is against an evaluation in excess of the 10 percent assigned 
by the RO in its January 2006 rating decision.  A 10 percent 
evaluation is warranted for a major joint affected by pain on 
motion.  A 10 percent evaluation would also be warranted 
under Diagnostic Code 5259 for removal of symptomatic 
semilunar cartilage, attributable to the left lateral 
meniscectomy performed during service.  

However, the evidence does not support the award of the next 
higher 20 percent evaluation because there is not competent 
evidence revealing recurrent subluxation or lateral 
instability of any nature, let alone moderate instability 
which is required for the next higher 20 percent evaluation 
in accordance with Diagnostic Code 5257.  There is not 
limitation of flexion of the leg to 30 degrees under 
Diagnostic Code 5260, or limitation of extension of the knee 
to 15 degrees under Diagnostic Code 5261 sufficient to 
warrant the next higher 20 percent evaluation.  There is not 
evidence of either nonunion malunion of the tibia and fibula 
with moderate knee disability sufficient for the next higher 
20 percent evaluation under Diagnostic Code 5262.  There is 
not evidence of frequent episodes of locking of the knee 
joint with effusion into the joint sufficient for the next 
higher 20 percent evaluation under Diagnostic Code 5258.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.40, 4.45 and the case of the DeLuca v. Brown, supra  but 
the clinical evidence on file does not show significant 
flare-ups on use or that there is any additional limitation 
of motion on repetitive use upon multiple VA and private 
examinations.  Limitation of motion of 0 to 135 in 2005 and 0 
to 100 in 2007 does not warrant even a noncompensable 
evaluation under Diagnostic Codes 5260 and 5261 and an 
increased evaluation based upon flare-ups or pain on use is 
not warranted given the objective evidence on file.  The 
veteran has provided evidence that his employment is impacted 
by his postoperative left knee, but there is no evidence that 
he has ever lost any time from work, and he is shown to have 
been gainfully employed for many years.  The Board has also 
considered an extraschedular evaluation in accordance with 
38 C.F.R. § 3.321(b), but the evidence on file does not show 
that the veteran's knee disability is in any way unusual or 
exceptional with marked interference with employment or 
frequent periods of hospitalization sufficient to warrant 
referral for extraschedular consideration.  The regular 
schedular evaluation standards are certainly adequate in this 
case.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an evaluation in excess of 10 percent for 
postoperative left knee degenerative joint disease with 
chondrocalcinosis is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


